An indictment for perjury was returned against the defendant and the trial judge sustained a motion to quash. The order recites that "said indictment is accordingly quashed by the court and the defendant ordered to stand on his present bond while the Attorney-General recommits said indictment, to which action of the court in sustaining said motion and in quashing said indictment and in ordering said indictment recommitted the Attorney-General for the State excepted at the time and now excepts." An appeal was thereupon prayed and granted and the State has assigned errors in this court.
We think the appeal must be dismissed because the judgment below was not final. The defendant was not discharged but it was expressly directed that he be held on his bond, pending the amendment of the indictment by the Attorney-General and the grand jury, and the Attorney-General was directed by the court to recommit said indictment to the grand jury for further consideration.
The judgment of a criminal court, to be reviewed by appeal or otherwise, must be final, just as a judgment *Page 345 
at law. Jordan v. The State, 124 Tenn. 81. Section 4889 of Thompson-Shannon's Code permitting appeals from interlocutory orders or decrees applies to equity cases only. Payne v.Satterfield, 114 Tenn. 58.
The exact question here presented came before the Missouri court in State v. Martindale, 52 Mo. 31, in which the State undertook to appeal from an order sustaining a demurrer to an indictment, where the court ordered defendant to stand in custody for the further action of the grand jury. The appeal was dismissed because the judgment below was not final. To the same effect is State v. Mullix, 53 Mo. 355, and to like effect isPeople v. Saxer, 147 Ill. App. 314. In Freeman on Judgments (5 Ed.), p. 40, some authority to the contrary is noted but we believe that the conclusion of the Missouri court is more in accord with our statutes and practice.
A speedy administration of the criminal laws will not be promoted ordinarily by permitting an appeal on the part of the State in a case in such plight as the one before us. It is a simple matter for the Attorney-General to bring the indictment a second time before the grand jury and have it amended to comply with the precautions of the trial judge. On the other hand an appeal to this court under such circumstances may delay proceedings several months.
Let the appeal be dismissed. *Page 346